

FIFTH AMENDMENT TO THE
GPI US Consolidated Pension Plan
(As Amended and Restated Effective January 1, 2017)


        WHEREAS, Graphic Packaging International, LLC (the “Company”) maintains
for the benefit of its employees the GPI US Consolidated Pension Plan (the
“Plan”); and


        WHEREAS, Section 4.1 of the Plan authorizes the Board of Directors of
Graphic Packaging Holding Company (the “Board”) to amend the Plan at any time;
and


        WHEREAS, the Board has delegated to the Retirement Committee of Graphic
Packaging International, LLC (the “Retirement Committee”) the responsibility to
make certain amendments to the Plan; and


        WHEREAS, the Retirement Committee deems it desirable to amend the
Riverwood International Hourly Retirement Subplan of the Plan (the “Riverwood
Hourly Subplan”), consistent with recent collective bargaining, to restore
disability benefits for employees at the Company’s Monroe, Louisiana Operations
Plant (formerly known as its West Monroe, Louisiana Beverage Carton Plant)
represented by Local 654 of the United Steel, Paper and Forestry, Rubber,
Manufacturing, Energy, Allied-Industrial and Service Workers International
Union, which had previously had been eliminated;


        NOW, THEREFORE, BE IT RESOLVED, effective as of the date this amendment
to the Plan is executed, paragraph (5) of the section of Appendix D of the
Riverwood Hourly Subplan entitled “PROVISIONS RESPECTING THE FREEZING OF BENEFIT
ACCRUALS FOR CERTAIN MEMBERS AND THE CLOSING OF THIS APPENDIX D TO NEW MEMBERS”
is amended to read as follows:


(5) A Non-Grandfathered Member, including a Member who makes the election to be
treated as a Non­Grandfathered Member in accordance with the subparagraph (2)
above, shall remain eligible for a Disability Retirement in accordance with the
terms of the Plan.
























[signatures on the following page]
1

--------------------------------------------------------------------------------



BE IT FURTHER RESOLVED, that the Retirement Committee has approved this Fifth
Amendment to the GPI US Consolidated Pension Plan this 19th day of September,
2019.




GRAPHIC PACKAGING INTERNATIONAL, LLC RETIREMENT COMMITTEE MEMBERS





By:/s/ Stephen R. SchergerStephen R. SchergerBy:/s/ Stacey PanayiotouStacey
PanayiotouBy:/s/ Brad AnkerholzBrad AnkerholzBy:/s/ Debbie FrankDebbie
FrankBy:/s/ Brian A. WilsonBrian A. Wilson

        
2